Citation Nr: 1540207	
Decision Date: 09/18/15    Archive Date: 10/02/15

DOCKET NO.  13-07 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran and his wife

ATTORNEY FOR THE BOARD

J. Juliano, Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from June 1972 to April 1973, followed by reservist service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2012 and April 2012 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In light of the Veteran's statements and the medical evidence of record, the Board has recharacterized the Veteran's claim more broadly as for service connection for an acquired psychiatric disorder, to include PTSD, anxiety, and depression.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).

By way of procedural background, a January 2012 rating decision denied the Veteran's claim.  Subsequently, in January 2012, the Veteran submitted new and material evidence within one year, consisting of a PTSD stressor statement not previously of record.  Therefore, as new and material evidence was received within one year of the January 2012 rating decision, this matter relates back to the Veteran's original claim that was denied by the January 2012 rating decision, and again later by the April 2012 rating decision.

In June 2015, the Veteran testified before the undersigned Veterans Law Judge at a videoconference hearing at the RO in Muskogee, Oklahoma.  A transcript of the proceeding has been associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran claims that he has an acquired psychiatric disorder, including PTSD, anxiety, and depression, due to his active service.  He cites to the fact that he was locked down in quarters with the enemy flying around while his ship, the USS Constellation, was in a war zone.  Also, he asserts that working in a boiler room was a significant stressor for him.

As an initial matter, the Veteran's service personnel records reflect that he served aboard the USS Constellation from September 1972 to March 1973.  A history of the ship available on the Navy website reflects that around January 1973, the USS Constellation was off the coast of South Vietnam flying strikes against targets in southern Laos.  A January 1973 service treatment record notes (erroneously written as "1972"), among other things, that the Veteran felt very discouraged, desired being off the ship, and that he had no self-confidence and extreme difficulty with his self image, and the clinician noted that the Veteran would be followed with support.

Post-service, recent private treatment records reflect that the Veteran has been followed by Dr. O.M. for diagnosed anxiety since March 2001, and also depression since May 2010.  The Veteran testified at the Board hearing that he was previously treated by a family doctor, but he was no longer practicing.

The Veteran was afforded a VA examination in April 2012.  The VA examiner opined that the Veteran does not meet several of the diagnostic criteria for PTSD, but did diagnose generalized anxiety disorder.  No etiological opinion, however, was provided.  Also, the Veteran's diagnosed depression (by Dr. O.M.) was not addressed.  Also, none of the Veteran's private treatment records from Dr. O.M. were reviewed by the examiner (she noted no mental health records were reviewed).  Finally, the examiner never noted the Veteran's history of treatment in January 1973 in service.  

Therefore, given all of the above, the Board finds that this matter should be remanded to obtain a new VA examination to address whether the Veteran's diagnosed generalized anxiety disorder and depression are related to his active service.  The examiner should review the Dr. O.M. records, and address the diagnosis of depression.  Also, the examiner should address the Veteran's reports of feeling stuck underwater, fear of water, and fear of tight closed spaces (and to do so, the Board feels that a new VA examination rather than a medical opinion is most appropriate).  See, e.g., Notice of disagreement, October 2012; Form 9 Appeal, March 2013; see also Board hearing transcript.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a psychiatric VA examination to determine the nature and etiology of the Veteran's claimed acquired psychiatric disorder, including claimed PTSD, anxiety, and depression.  The claims folder should be provided to the examiner for review in conjunction with the examination.  After reviewing the file, conducting a thorough examination, and identifying the nature of psychiatric disorder found on examination, the examiner should render an opinion as to whether it is at least as likely as not that each psychiatric disorder identified is related to the Veteran's active service.

The VA examiner should provide a comprehensive report including a complete rationale for all opinions and conclusions.  If the VA examiner concludes that any psychiatric disorder is not related to service, the examiner must provide a detailed rationale for such a conclusion.

Please ask the examiner to specifically address the Veteran's diagnosed anxiety and depression, the Veteran's January 1973 in-service treatment record noted above, and his reported fear of water and fear of tight spaces, discussed in the Board remand.

As to any opinions expressed, it would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.

2.  Then, readjudicate the claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, these claim should be returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

